Case 5:21-cv-03555-NC Document 1-1 Filed 05/12/21 Page 1 of 28




             EXHIBIT A
4/8/2021                   Case 5:21-cv-03555-NC Document 1-1
                                                       2020 EADAFiled
                                                                 Survey05/12/21 Page 2 of 28


                                                           2020 EADA Survey
Institution: (243744)                                                                                                               User ID: E2437441
Screening Questions
 Please answer these questions carefully as your responses will determine which subsequent data entry screens are appropriate for
 your institution.

 1. How will you report Operating (Game-day) Expenses?

              By Team                    Per Participant




 2. Select the type of varsity sports teams at your institution.

              Men's Teams

              Women's Teams

              Coed Teams




 3. Do any of your teams have assistant coaches?

              Yes

                        Men's Teams

                        Women's Teams

                        Coed Teams

              No



If you save the data on this screen, then return to the screen to make changes, note the following:
1) If you select an additional type of team remember to include associated data for that type of team on subsequent
   screens;
2) If you delete a type of team but have already entered associated data on other screens, all associated data for that
   type of team will be deleted from subsequent screens. However, because the survey system has to recalculate the
   totals, you must re-save every screen.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…        1/27
4/8/2021                  Case 5:21-cv-03555-NC Document 1-1
                                                      2020 EADAFiled
                                                                Survey05/12/21 Page 3 of 28

Sports Selection - Men's, Women's and Coed Teams
 Select the varsity sports teams at your institution.

     Sport                Men's         Women's         Coed     Sport                Men's       Women's      Coed



     Archery                                                     Badminton

     Baseball                                                    Basketball

     Beach Volleyball                                            Bowling

     Cross Country                                               Diving

     Equestrian                                                  Fencing

     Field Hockey                                                Football

     Golf                                                        Gymnastics

     Ice Hockey                                                  Lacrosse

     Riﬂe                                                        Rodeo

     Rowing                                                      Sailing

     Skiing                                                      Soccer

     Softball                                                    Squash

     Swimming                                                    Swimming and
                                                                 Diving
                                                                 (combined)

     Synchronized                                                Table Tennis
     Swimming

     Team Handball                                               Tennis

     Track and Field                                             Track and Field
     (Indoor)                                                    (Outdoor)

     Track and Field                                             Volleyball
     and Cross
     Country
     (combined)

     Water Polo                                                  Weight Lifting

     Wrestling                                                   Other Sports
                                                                 (Specify sports in
                                                                 the caveat box.)*




 Caveat:
 The caveat on this screen is for internal use and does not appear on the EADA Dissemination Website (public site). If
 you want information to appear on the public site, enter it on the Athletic Participation screen.


  - Women's lightweight rowing is included under "Other Sports."
  - Men's and Women's Outdoor Track and Field did not compete in 2019-2020 due to COVID-19.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   2/27
4/8/2021                 Case 5:21-cv-03555-NC Document 1-1
                                                     2020 EADAFiled
                                                               Survey05/12/21 Page 4 of 28

 * If you indicated in the caveat box that your other sports are Dancing and/or Cheerleading, please specify in the
 caveat box that these are competitive varsity teams (i.e., not pep squads).



If you save the data on this screen, then return to the screen to make changes, note the following:
1) If you select an additional team remember to include associated data for that sport on subsequent screens;
2) If you delete a sport but have already entered associated data on other screens, all associated data for that sport
   will be deleted from subsequent screens. However, because the survey system has to recalculate the totals, you
   must re-save every screen.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   3/27
4/8/2021                 Case 5:21-cv-03555-NC Document 1-1
                                                     2020 EADAFiled
                                                               Survey05/12/21 Page 5 of 28

Athletics Participation - Men's, Women's and Coed Teams

 Enter the number of participants as of the day of the ﬁrst scheduled contest.

 Varsity Teams                                                           Men's Teams        Women's Teams



 Baseball
                                                                                       35

 Basketball
                                                                                       15               15

 Beach Volleyball
                                                                                                        15

 Cross Country
                                                                                       24               18

 Fencing
                                                                                       14               15

 Field Hockey
                                                                                                        23

 Football
                                                                                   102

 Golf
                                                                                       9                10

 Gymnastics
                                                                                       22               17

 Lacrosse
                                                                                                        37

 Rowing
                                                                                       36               38

 Sailing
                                                                                                        14

 Soccer
                                                                                       27               25

 Softball
                                                                                                        21

 Squash
                                                                                                        11

 Swimming and Diving (combined)
                                                                                       27               26

        Swimming
                                                                                       24               22

        Diving
                                                                                       3                    4

 Synchronized Swimming
                                                                                                        13

 Tennis
                                                                                       13                   9


https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   4/27
4/8/2021                    Case 5:21-cv-03555-NC Document 1-1
                                                        2020 EADAFiled
                                                                  Survey05/12/21 Page 6 of 28

 Track and Field (Indoor)
                                                                                       39                         39

 Volleyball
                                                                                       16                         17

 Water Polo
                                                                                       22                         17

 Wrestling
                                                                                       29

 Other Sports
                                                                                                                  29

 Total Participants Men's and Women's Teams
                                                                                      430                        409

                                                                                       Coed Teams

 Varsity Teams                                                              # Men                    # Women



 Sailing
                                                                                         9                        14

 Total Participants Coed Teams
                                                                                         9                        14

 Grand Total Participants                                                    Men                      Women



 Grand Total Participants
                                                                                      439                        423

 Unduplicated Count of Participants
 (This is a head count. If an individual participates on more than                    416                        391
 one team, count that individual only once on this line.)



 Caveat:
 (For each men's or women's team that includes opposite sex participants, specify the number of male and the number
 of female students on that team in this caveat box. This does not apply for coed teams. Additionally, provide any
 other clarifying information here.)


  - For men's rowing, 29 male students and 7 female students.
  - Women's lightweight rowing is included under "Other Sports."
  - Men's and Women's Outdoor Track and Field did not compete in 2019-2020 due to COVID-19.




 If you save the data on this screen, then return to the screen to make changes, please note you must re-save every
 screen because the survey system has to recalculate the totals.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   5/27
4/8/2021                 Case 5:21-cv-03555-NC Document 1-1
                                                     2020 EADAFiled
                                                               Survey05/12/21 Page 7 of 28

Head Coaches - Men's Teams
 For each men's team, indicate whether the head coach is male or female, was assigned to the team on a full-time or
 part-time basis, and whether the coach was employed by the institution on a full-time basis or on a part-time or
 volunteer basis, by entering a 1 in the appropriate ﬁeld.
 The Swimming and Diving (combined) ﬁelds allow up to 2 head coaches. The Track and Field and Cross Country
 (combined) ﬁelds allow up to 3.

                                  Male Head Coaches                                   Female Head Coaches



 Varsity Teams       Assigned   Assigned                     Part-Time      Assigned   Assigned                   Part-Time
                    to Team on to Team on                    Institution   to Team on to Team on                  Institution
                          a         a           Full-Time    Employee            a         a         Full-Time    Employee      Total Head
                     Full-Time  Part-Time      Institution       or         Full-Time  Part-Time    Institution       or         Coaches
                       Basis      Basis        Employee      Volunteer        Basis      Basis      Employee      Volunteer



 Baseball
                             1                          1                                                                               1

 Basketball
                             1                          1                                                                               1

 Cross Country
                                          1             1                                                                               1

 Fencing
                                          1             1                                                                               1

 Football
                             1                          1                                                                               1

 Golf
                             1                          1                                                                               1

 Gymnastics
                             1                          1                                                                               1

 Rowing
                             1                          1                                                                               1

 Soccer
                             1                          1                                                                               1

 Swimming and
 Diving                      1            1             2                                                                               2
 (combined)

 Tennis
                             1                          1                                                                               1

 Track and Field
 (Indoor)                                 1             1                                                                               1

 Volleyball
                             1                          1                                                                               1

 Water Polo
                             1                          1                                                                               1

 Wrestling
                             1                          1                                                                               1

 Coaching
 Position Totals
                            12            4           16              0           0            0             0             0          16



https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…    6/27
4/8/2021               Case 5:21-cv-03555-NC Document 1-1
                                                   2020 EADAFiled
                                                             Survey05/12/21 Page 8 of 28

 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   7/27
4/8/2021                 Case 5:21-cv-03555-NC Document 1-1
                                                     2020 EADAFiled
                                                               Survey05/12/21 Page 9 of 28

Head Coaches - Women's Teams
 For each women's team, indicate whether the head coach is male or female, was assigned to the team on a full-time
 or part-time basis, and whether the coach was employed by the institution on a full-time basis or on a part-time or
 volunteer basis, by entering a 1 in the appropriate ﬁeld.
 The Swimming and Diving (combined) ﬁelds allow up to 2 head coaches. The Track and Field and Cross Country
 (combined) ﬁelds allow up to 3.

                                  Male Head Coaches                                   Female Head Coaches



 Varsity Teams       Assigned   Assigned                     Part-Time      Assigned   Assigned                   Part-Time
                    to Team on to Team on                    Institution   to Team on to Team on                  Institution
                          a         a           Full-Time    Employee            a         a         Full-Time    Employee      Total Head
                     Full-Time  Part-Time      Institution       or         Full-Time  Part-Time    Institution       or         Coaches
                       Basis      Basis        Employee      Volunteer        Basis      Basis      Employee      Volunteer



 Basketball
                                                                                  1                          1                          1

 Beach Volleyball
                             1                          1                                                                               1

 Cross Country
                                           1            1                                                                               1

 Fencing
                                                                                               1             1                          1

 Field Hockey
                                                                                  1                          1                          1

 Golf
                                                                                  1                          1                          1

 Gymnastics
                                                                                  1                          1                          1

 Lacrosse
                                                                                  1                          1                          1

 Rowing
                             1                          1                                                                               1

 Sailing
                                           1            1                                                                               1

 Soccer
                             1                          1                                                                               1

 Softball
                                                                                  1                          1                          1

 Squash
                             1                          1                                                                               1

 Swimming and
 Diving                      1             1            2                                                                               2
 (combined)

 Synchronized
 Swimming
                                                                                  1                          1                          1

 Tennis
                                                                                  1                          1                          1



https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…    8/27
4/8/2021              Case 5:21-cv-03555-NC Document2020
                                                      1-1EADA
                                                            Filed
                                                              Survey05/12/21 Page 10 of 28

 Track and Field
 (Indoor)
                                       1           1                                                                       1

 Volleyball
                           1                       1                                                                       1

 Water Polo
                           1                       1                                                                       1

 Other Sports
                                                                           1                       1                       1

 Coaching
 Position Totals           7           4          11           0           9           1          10           0         21



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   9/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 11 of 28

Head Coaches - Coed Teams
 For each coed team, indicate whether the head coach is male or female, was assigned to the team on a full-time or
 part-time basis, and whether the coach was employed by the institution on a full-time basis or on a part-time or
 volunteer basis, by entering a 1 in the appropriate ﬁeld.
 The Swimming and Diving (combined) ﬁelds allow up to 2 head coaches. The Track and Field and Cross Country
 (combined) ﬁelds allow up to 3.

                      Male Head Coaches                                         Female Head Coaches



 Varsity Teams       Assigned   Assigned                     Part-Time      Assigned   Assigned                   Part-Time
                    to Team on to Team on                    Institution   to Team on to Team on                  Institution
                          a         a           Full-Time    Employee            a         a         Full-Time    Employee      Total Head
                     Full-Time  Part-Time      Institution       or         Full-Time  Part-Time    Institution       or         Coaches
                       Basis      Basis        Employee      Volunteer        Basis      Basis      Employee      Volunteer



 Sailing
                                          1             1                                                                               1

 Coaching
 Position Totals
                             0            1             1             0           0            0             0             0            1



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…    10/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 12 of 28

Head Coaches' Salaries - Men's, Women's and Coed Teams

 Enter only salaries and bonuses that your institution pays head coaches as compensation for coaching. Do not
 include beneﬁts on this screen.
 Do not include volunteer coaches in calculating the average salary and the Full-Time Equivalent (FTE) Total.
 For help calculating the FTE total click on the Instructions link on this screen.

                                                             Men's Teams       Women's Teams        Coed Teams



 Average Annual Institutional Salary per Head Coaching
 Position
                                                                    694,816             244,776            72,315
 (for coaching duties only)

 Number of Head Coaching Positions Used to Calculate
 the Average                                                             16                 21                   1

 Number of Volunteer Head Coaching Positions
 (Do not include these coaches in your salary or FTE
                                                                           0                  0                  0
 calculations.)

 Average Annual Institutional Salary per Full-time
 equivalent (FTE)
                                                                    823,485             285,572           144,630

 Sum of Full-Time Equivalent (FTE) Positions Used to
 Calculate the Average                                      13.50               18.00              0.50



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   11/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 13 of 28

Assistant Coaches - Men's Teams
 For each men's team, indicate whether the assistant coach is male or female, was assigned to the team on a full-time
 or part-time basis, and whether the coach was employed by the institution on a full-time basis or on a part-time or
 volunteer basis, by entering a 1 in the appropriate ﬁeld.

                                 Male Assistant Coaches                            Female Assistant Coaches



 Varsity Teams         Assigned   Assigned                    Part-Time     Assigned   Assigned                    Part-Time
                     to Team on to Team on                    Institution to Team on to Team on                    Institution
                               a          a      Full-Time     Employee             a          a      Full-Time     Employee     Total Assistant
                       Full-Time Part-Time      Institution            or   Full-Time Part-Time      Institution            or         Coaches
                           Basis      Basis      Employee      Volunteer        Basis      Basis      Employee      Volunteer



 Baseball
                             2             1            2            1                                                                       3

 Basketball
                             3                          3                                                                                    3

 Cross Country
                                           1            1                                                                                    1

 Fencing
                                           1            1                                                                                    1

 Football
                            10                        10                                                                                    10

 Golf
                             1                          1                                                                                    1

 Gymnastics
                             2             1            2            1                                                                       3

 Rowing
                             1             1            1            1                         1                           1                 3

 Soccer
                             2             1            2            1                                                                       3

 Swimming and
 Diving
                             1             3            2            2                                                                       4
 (combined)

 Tennis
                             1             1            1            1                                                                       2

 Track and
 Field,Indoor                              3            3                                      4             1             3                 7

 Volleyball
                             2                          2                                                                                    2

 Water Polo
                             1             2            1            2                                                                       3

 Wrestling
                             2             1            2            1                                                                       3

 Coaching Position
 Totals                     28           16           34           10             0            5             1             4                49

 CAVEAT



https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…          12/27
4/8/2021              Case 5:21-cv-03555-NC Document2020
                                                      1-1EADA
                                                            Filed
                                                              Survey05/12/21 Page 14 of 28




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   13/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 15 of 28

Assistant Coaches - Women's Teams
 For each women's team, indicate whether the assistant coach is male or female, was assigned to the team on a full-time or part-time basis, and
 whether the coach was employed by the institution on a full-time basis or on a part-time or volunteer basis, by entering a 1 in the appropriate
 ﬁeld.

                                  Male Assistant Coaches                            Female Assistant Coaches



 Varsity Teams         Assigned   Assigned                    Part-Time     Assigned   Assigned                     Part-Time
                     to Team on to Team on                    Institution to Team on to Team on                     Institution
                               a          a      Full-Time     Employee             a          a       Full-Time     Employee     Total Assistant
                       Full-Time Part-Time      Institution            or   Full-Time Part-Time       Institution            or         Coaches
                           Basis      Basis      Employee      Volunteer        Basis      Basis       Employee      Volunteer



 Basketball
                                                                                   3                          3                                3

 Beach Volleyball
                                                                                   1            1             1             1                  2

 Cross Country
                                           1            1                                                                                      1

 Fencing
                                           2            1            1                                                                         2

 Field Hockey
                              2                         2                                                                                      2

 Golf
                                                                                   1            1             1             1                  2

 Gymnastics
                              1            1            1            1             1                          1                                3

 Lacrosse
                                                                                   2                          2                                2

 Rowing
                                                                                   2                          2                                2

 Sailing
                                           2            2                                                                                      2

 Soccer
                              1            1            1            1             1                          1                                3

 Softball
                                                                                   2            1             2             1                  3

 Squash
                              1                         1                                                                                      1

 Swimming and
 Diving                                    2                         2             1                          1                                3
 (combined)

 Synchronized
 Swimming                                                                          1            1             1             1                  2

 Tennis
                              1                         1                                       1                           1                  2

 Track and Field
 (Indoor)                                  3            3                                       4             1             3                  7


https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…           14/27
4/8/2021              Case 5:21-cv-03555-NC Document2020
                                                      1-1EADA
                                                            Filed
                                                              Survey05/12/21 Page 16 of 28

 Volleyball
                           1           1           1           1           1           1           1           1                 4

 Water Polo
                                       2           1           1           1                       1                             3

 Other Sports
                                                                           1           1           1           1                 2

 Coaching Position
 Totals                    7          15          15           7          18          11          19         10                51

 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   15/27
4/8/2021               Case 5:21-cv-03555-NC Document2020
                                                       1-1EADA
                                                             Filed
                                                               Survey05/12/21 Page 17 of 28

Assistant Coaches - Coed Teams
 For each coed team, indicate whether the assistant coach is male or female, was assigned to the team on a full-time or part-time basis,
 and whether the coach was employed by the institution on a full-time basis or on a part-time or volunteer basis, by entering a 1 in the
 appropriate ﬁeld.

                                Male Assistant Coaches                          Female Assistant Coaches



 Varsity Teams         Assigned   Assigned                  Part-Time     Assigned   Assigned                  Part-Time
                     to Team on to Team on                  Institution to Team on to Team on                  Institution
                               a          a    Full-Time     Employee             a          a    Full-Time     Employee     Total Assistant
                       Full-Time Part-Time    Institution            or   Full-Time Part-Time    Institution            or         Coaches
                           Basis      Basis    Employee      Volunteer        Basis      Basis    Employee      Volunteer



 Sailing
                                        2             2                                                                                  2

 Coaching Position
 Totals
                            0           2             2            0           0           0             0             0          2

 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…      16/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 18 of 28

Assistant Coaches' Salaries - Men's, Women's and Coed Teams

 Enter only salaries and bonuses that your institution pays assistant coaches as compensation for coaching. Do not
 include beneﬁts on this screen.
 Do not include volunteer coaches in calculating the average salary and the Full-Time Equivalent (FTE) Total.
 For help calculating the FTE total click on the Instructions link on this screen.

                                                              Men's Teams       Women's Teams        Coed Teams



 Average Annual Institutional Salary per Assistant
 Coaching Position                                                   181,913            76,753              30,884
 (for coaching duties only)

 Number of Assistant Coaching Positions Used to
 Calculate the Average                                                   35                  34                      2

 Number of Volunteer Assistant Coaching Positions
 (Do not include these coaches in your salary or FTE
                                                                         14                  17                      0
 calculations.)

 Average Annual Institutional Salary per Full-time
 equivalent (FTE)                                                    205,386            89,986              61,769

 Sum of Full-Time Equivalent (FTE) Positions Used to
 Calculate the Average                                       31.00              29.00               1.00



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   17/27
4/8/2021                 Case 5:21-cv-03555-NC Document2020
                                                         1-1EADA
                                                               Filed
                                                                 Survey05/12/21 Page 19 of 28

Athletically Related Student Aid - Men's, Women's and Coed Teams
 Athletically related student aid is any scholarship, grant, or other form of ﬁnancial assistance, offered by an institution,
 the terms of which require the recipient to participate in a program of intercollegiate athletics at the institution. Other
 student aid, of which a student-athlete simply happens to be the recipient, is not athletically related student aid. If you
 do not have any aid to report, enter a 0.

                                   Men's Teams               Women's Teams                 Coed Teams                      Total



 Amount of Aid
                                        12,888,172                  12,051,598                             0                24,939,770

 Ratio (percent)                                                                                                           100%
                                                  52                          48                           0



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   18/27
4/8/2021                 Case 5:21-cv-03555-NC Document2020
                                                         1-1EADA
                                                               Filed
                                                                 Survey05/12/21 Page 20 of 28

Recruiting Expenses - Men's, Women's and Coed Teams
 Recruiting expenses are all expenses an institution incurs attributable to recruiting activities. This includes, but is not limited to, expenses for lodging, meals,
 telephone use, and transportation (including vehicles used for recruiting purposes) for both recruits and personnel engaged in recruiting, and other expenses
 for oﬃcial and unoﬃcial visits, and all other expenses related to recruiting. If you do not have any recruiting expenses to report, enter a 0.

                                                              Men's Teams               Women's Teams                 Coed Teams                      Total



 Total
                                                                       770,738                     266,677                          441                 1,037,856



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…                        19/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 21 of 28

Operating (Game-Day) Expenses - Men's, Women's and Coed Teams by Team

 Operating expenses are all expenses an institution incurs attributable to home, away, and neutral-site intercollegiate athletic contests (commonly known as
 "game-day expenses"), for (A) Lodging, meals, transportation, uniforms, and equipment for coaches, team members, support staff (including, but not limited
 to team managers and trainers), and others; and (B) Oﬃcials.
 For a sport with a men's team and a women's team that have a combined budget, click here for special instructions.
 Report actual numbers, not budgeted or estimated numbers. Please do not round beyond the next dollar.

                                          Men's Teams                                              Women's Teams



 Varsity Teams         Participants         Operating            By Team           Participants        Operating            By Team           Total Operating
                                           Expenses per                                               Expenses per                                  Expenses
                                            Participant                                                Participant

 Basketball
                                   15             56,113            841,699                   15             43,676             655,135           1,496,834

 Football
                                 102              28,088          2,864,934                                                                       2,864,934

 Baseball
                                   35              4,247            148,639                                                                         148,639

 Beach Volleyball
                                                                                              15               3,497             52,454              52,454

 Cross Country
                                   24              2,263              54,314                  18               3,017             54,314             108,628

 Fencing
                                   14              2,846              39,847                  15               2,656             39,847              79,694

 Field Hockey
                                                                                              23               9,676            222,559             222,559

 Golf
                                      9           21,937            197,437                   10               8,045             80,453             277,890

 Gymnastics
                                   22              2,616              57,553                  17               6,451            109,660             167,213

 Lacrosse
                                                                                              37               4,892            181,008             181,008

 Rowing
                                   36                894              32,196                  38               1,752             66,590              98,786

 Sailing
                                                                                              14               4,808             67,318              67,318

 Soccer
                                   27              6,611            178,498                   25               9,994            249,841             428,339

 Softball
                                                                                              21               6,172            129,607             129,607

 Squash
                                                                                              11               7,376             81,134              81,134

 Swimming and
 Diving                            27              4,015            108,417                   26               7,116            185,011             293,428
 (combined)

 Synchronized
 Swimming                                                                                     13               4,617             60,021              60,021



https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…                20/27
4/8/2021              Case 5:21-cv-03555-NC Document2020
                                                      1-1EADA
                                                            Filed
                                                              Survey05/12/21 Page 22 of 28

 Tennis
                                 13             8,654           112,508                      9          18,285      164,569           277,077

 Track and Field
 (Indoor)                        39             3,152           122,910                  39              3,152      122,910           245,820

 Volleyball
                                 16             6,886           110,175                  17             26,773      455,136           565,311

 Water Polo
                                 22             5,777           127,096                  17              3,075       52,280           179,376

 Wrestling
                                 29             4,664           135,245                                                               135,245

 Other Sports
                                                                                         29              3,981      115,450           115,450

 Total Operating
 Expenses Men's
                               430                            5,131,468                 409                       3,145,297         8,276,765
 and Women's
 Teams




                                                                    Coed Teams

                                             Men                                                      Women



 Varsity Teams        Participants        Operating          By Team          Participants        Operating      By Team         Total Operating
                                         Expenses per                                            Expenses per                          Expenses
                                          Participant                                             Participant

 Sailing
                                     9          2,927            26,342                  14              2,927       40,976            67,318

 Total Operating
 Expenses of Coed
                                     9                           26,342                  14                          40,976            67,318
 Teams

 Grand Total Operating Expenses



 Grand Total
 Operating                     439                            5,157,810                 423                       3,186,273         8,344,083
 Expenses



 CAVEAT




                                                   Note: This screen is for game-day expenses only.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   21/27
4/8/2021                 Case 5:21-cv-03555-NC Document2020
                                                         1-1EADA
                                                               Filed
                                                                 Survey05/12/21 Page 23 of 28

Total Expenses - Men's, Women's and Coed Teams
 Enter all expenses attributable to intercollegiate athletic activities. This includes appearance guarantees and options, athletically related student aid, contract
 services, equipment, fundraising activities, operating expenses, promotional activities, recruiting expenses, salaries and beneﬁts, supplies, travel, and any
 other expenses attributable to intercollegiate athletic activities.
 Report actual numbers, not budgeted or estimated numbers. Please do not round beyond the next dollar.

 Varsity Teams                                                                           Men's Teams               Women's Teams                     Total



 Basketball
                                                                                                6,480,368                   5,625,822                 12,106,190

 Football
                                                                                              27,738,893                                              27,738,893

 Baseball
                                                                                                2,403,773                                              2,403,773

 Beach Volleyball
                                                                                                                              592,989                    592,989

 Cross Country
                                                                                                  884,597                     884,597                  1,769,194

 Fencing
                                                                                                  130,686                     130,686                    261,372

 Field Hockey
                                                                                                                            1,433,165                  1,433,165

 Golf
                                                                                                1,086,972                   1,137,811                  2,224,783

 Gymnastics
                                                                                                  989,183                   1,561,419                  2,550,602

 Lacrosse
                                                                                                                            1,505,347                  1,505,347

 Rowing
                                                                                                  635,371                   1,970,618                  2,605,989

 Sailing
                                                                                                                              255,027                    255,027

 Soccer
                                                                                                1,743,455                   2,136,269                  3,879,724

 Softball
                                                                                                                            1,876,578                  1,876,578

 Squash
                                                                                                                              361,586                    361,586

 Swimming and Diving (combined)
                                                                                                1,249,777                   1,821,756                  3,071,533

 Synchronized Swimming
                                                                                                                              255,902                    255,902

 Tennis
                                                                                                  838,054                   1,139,761                  1,977,815

 Track and Field (Indoor)
                                                                                                  884,597                     884,597                  1,769,194




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…                       22/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 24 of 28

 Volleyball
                                                                                           776,166          2,389,596              3,165,762

 Water Polo
                                                                                           939,349            966,440              1,905,789

 Wrestling
                                                                                           927,761                                   927,761

 Other Sports
                                                                                                              388,259                388,259

 Total Expenses of all Sports,
 Except Football and Basketball,Combined
                                                                                        13,489,741         21,692,403             35,182,144
 (Men's and Women's Teams)

 Total Expenses Men's and Women's Teams
                                                                                        47,709,002         27,318,225             75,027,227



                                                                        Coed Teams

 Varsity Teams                                                                    Amount Allocated   Amount Allocated            Total
                                                                                      to Men           to Women



 Sailing
                                                                                            99,793            155,234                255,027

 Total Expenses Coed Teams
                                                                                            99,793            155,234                255,027

 Grand Total Expenses



 Total Expenses Men's, Women's and Coed Teams
                                                                                        47,808,795         27,473,459             75,282,254

 Not Allocated by Gender/Sport (Expenses not attributable to a particular sport
 or sports)                                                                                                                       58,340,371

 Grand Total Expenses
                                                                                                                                 133,622,625



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   23/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 25 of 28

Total Revenues - Men's, Women's and Coed Teams

 Your total revenues must cover your total expenses.
 Enter all revenues attributable to intercollegiate athletic activities. This includes revenues from appearance guarantees and options, an athletic conference,
 tournament or bowl games, concessions, contributions from alumni and others, institutional support, program advertising and sales, radio and television,
 royalties, signage and other sponsorships, sport camps, state or other government support, student activity fees, ticket and luxury box sales, and any other
 revenues attributable to intercollegiate athletic activities.
 Report actual numbers, not budgeted or estimated numbers. Please do not round beyond the next dollar.

 Varsity Team                                                                           Men's Teams              Women's Teams                    Total



 Basketball
                                                                                              7,768,928                  2,365,008                 10,133,936

 Football
                                                                                             40,933,017                                            40,933,017

 Baseball
                                                                                                659,024                                                659,024

 Beach Volleyball
                                                                                                                             69,335                       69,335

 Cross Country
                                                                                                118,007                    118,007                     236,014

 Fencing
                                                                                                140,277                    140,277                     280,554

 Field Hockey
                                                                                                                           178,670                     178,670

 Golf
                                                                                                554,826                    405,971                     960,797

 Gymnastics
                                                                                                178,360                    168,886                     347,246

 Lacrosse
                                                                                                                           113,944                     113,944

 Rowing
                                                                                                424,354                    158,929                     583,283

 Sailing
                                                                                                                             71,836                       71,836

 Soccer
                                                                                                339,515                    459,603                     799,118

 Softball
                                                                                                                           200,383                     200,383

 Squash
                                                                                                                           303,984                     303,984

 Swimming and Diving (combined)
                                                                                                304,365                    272,852                     577,217

 Synchronized Swimming
                                                                                                                           100,000                     100,000

 Tennis
                                                                                                481,623                    226,005                     707,628




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…                    24/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 26 of 28

 Track and Field (Indoor)
                                                                                        256,559              256,559                 513,118

 Volleyball
                                                                                        123,732              738,666                 862,398

 Water Polo
                                                                                        364,101              304,944                 669,045

 Wrestling
                                                                                        157,054                                      157,054

 Other Sports
                                                                                                             161,811                 161,811

 Total Revenues of all Sports,
 Except Football and Basketball,Combined                                              4,101,797            4,450,662               8,552,459
 (Men's and Women's Teams)

 Total Revenues Men's and Women's Teams
                                                                                     52,803,742            6,815,670              59,619,412



                                                                        Coed Teams

 Varsity Team                                                                  Amount Allocated     Amount Allocated             Total
                                                                                   to Men             to Women



 Sailing
                                                                                         28,110               43,726                     71,836

 Total Revenues Coed Teams
                                                                                         28,110               43,726                     71,836

 Grand Total Revenues



 Total Revenues Men's, Women's and Coed Teams
                                                                                     52,831,852            6,859,396              59,691,248

 Not Allocated by Gender/Sport (Revenues not attributable to a particular
                                                                                                                                73,931,377
 sport or sports)

 Grand Total Revenues for all Teams (includes by team and not allocated by
 gender/sport)
                                                                                                                                 133,622,625



 CAVEAT




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   25/27
4/8/2021                Case 5:21-cv-03555-NC Document2020
                                                        1-1EADA
                                                              Filed
                                                                Survey05/12/21 Page 27 of 28

Summary - Men's, Women's and Coed Teams
 Your Grand Total Revenues must be equal to or greater than your Grand Total Expenses or you will not be able to lock your survey.

                                                                  Men's Teams            Women's Teams                Coed Teams            Total



 1     Total of Head Coaches' Salaries                              11,117,056                  5,140,296                 72,315     16,329,667


 2     Total of Assistant Coaches' Salaries                          6,366,955                  2,609,602                 61,768      9,038,325




 3     Total Salaries (Lines 1+2)                                   17,484,011                  7,749,898                134,083     25,367,992


 4     Athletically Related Student Aid                             12,888,172                 12,051,598                      0     24,939,770


 5     Recruiting Expenses                                             770,738                    266,677                    441      1,037,856


 6     Operating (Game-Day) Expenses                                 5,131,468                  3,145,297                 67,318      8,344,083




 7     Summary of Subset Expenses (Lines                            36,274,389                 23,213,470                201,842     59,689,701
       3+4+5+6)


 8     Total Expenses for Teams                                     47,709,002                 27,318,225                255,027     75,282,254




 9     Total Expenses for Teams Minus Subset                        11,434,613                  4,104,755                 53,185     15,592,553
       Expenses (Line 8 – Line 7)


 10    Not Allocated Expenses                                                                                                        58,340,371


 11    Grand Total Expenses (Lines 8+10)                                                                                            133,622,625


 12    Total Revenues for Teams                                     52,803,742                  6,815,670                 71,836     59,691,248


 13    Not Allocated Revenues                                                                                                        73,931,377


 14    Grand Total Revenues (Lines 12+13)                                                                                           133,622,625


 15    Total Revenues for Teams minus Total                          5,094,740                -20,502,555                -183,191   -15,591,006
       Expenses for Teams (Line 12-Line 8)


 16    Grand Total Revenues Minus Grand Total                                                                                                  0
       Expenses (Line 14- Line 11)




 To return to a data entry screen, click on the link in the Navigation Menu.
 To proceed to the Supplemental Information screen, click on the link in the Navigation Menu or click on the “Next”
 button on this screen.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   26/27
4/8/2021              Case 5:21-cv-03555-NC Document2020
                                                      1-1EADA
                                                            Filed
                                                              Survey05/12/21 Page 28 of 28

Supplemental Information (optional)
 This screen may be used to help the reader better understand the data you have provided, or to help a
 prospective student-athlete make an informed choice of an athletics program.
 This information will be viewable on the EADA public website. Please do not include the names of
 individuals or write messages to the help desk.
 To explain speciﬁc data entered on a previous screen, please use the caveat box on that screen.




https://surveys.ope.ed.gov/athletics/#/read-only-survey/243744/all?authToken=eyJhbGciOiJIUzI1NiIsInR5cCI6IkpXVCJ9.eyJ1bmlxdWVfbmFtZSI6Ik…   27/27
